DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 and 3-8 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2016/152871 to Obuchi et al. cited in Information Disclosure Statement filed 22 February 2021 (herein Obuchi, U.S. Pre-grant Publication 2018/0065348 cited in Information Disclosure Statement filed 22 February 2021 is being used as an English equivalent) in view of WIPO Publication WO 2016/067893 to Murakami et al. cited in Information Disclosure Statement filed 22 February 2021 (herein Murakami, U.S. Pre-grant Publication 2017/0306113 cited in Information Disclosure Statement filed 22 February 2021 is being used as an English equivalent).
Regarding claim 1, Obuchi teaches an optical film including a first layer corresponding to the B layer recited in the instant claims, a second layer corresponding to the A layer recited in the instant claims, and a third layer (abstract).  Obuchi teaches that the first layer comprises a hydrogenated product of an aromatic vinyl compound-conjugated diene compound block copolymer corresponding to thermoplastic resin B recited in the instant claims (paragraph 0022) wherein the aromatic vinyl compound can be styrene (paragraph 0024) and the conjugated diene compound can be isoprene (paragraph 0025).  Obuchi teaches that the blocks in the block copolymer of the first layer are present in a ratio of 50/50 to 90/10 (paragraph 0039) and that the block copolymer has a molecular weight of 30,000 to 200,000 (paragraph 0043) and a molecular weight distribution of 3 or less (paragraph 0044).  Obuchi also teaches that the block copolymer of the first layer has an alkoxysilyl group in the molecular structure (paragraph 0066) and that suitable alkoxysilyl compounds include vinyltrimethoxysilane (paragraph 0082).  Examiner notes that the block copolymer of the first layer of Obuchi is produced using substantially the same process as thermoplastic resin B of the instant invention (see paragraphs 0166-0173 of Obuchi and the inventive examples disclosed on pages 40 and 41 of the instant specification).  Obuchi teaches that the second layer comprises a norbornene-based polymer corresponding to thermoplastic resin A recited in the instant claims (paragraph 0102) wherein the monomer having a norbornene structure can be dicyclopentadiene (paragraph 0104).  Obuchi teaches that the norbornene-based polymer has a molecular weight of 10,000 to 100,000 (paragraph 0112), a molecular weight distribution of 1.2 to 3.0 (paragraph 0113), and a glass transition temperature of 100°C to 160°C (paragraph 0119) which is substantially similar to the properties disclosed as suitable for thermoplastic resin A (see pages 9 and 10 of the instant specification).  Obuchi teaches that the melting temperature of the norbornene-based polymer is 80°C or higher than the glass transition temperature (paragraph 0143).  Obuchi teaches that heat resistance and moldability are important characteristics for the norbornene-based polymer (paragraph 0117).  Page 7 of the instant specification discloses that a polymer having a melting point meets the requirements of having crystallizability.
Obuchi is silent as to the melting point being measured via differential scanning calorimetry (herein DSC).
Murakami teaches a film formed of a resin containing an alicyclic structure-containing polymer (abstract) wherein the alicyclic monomer can be dicyclopentadiene (paragraph 0050).  Murakami teaches that the alicyclic structure-containing polymer has a melting point as measured via DSC of 200°C to 290°C (paragraph 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the norbornene-based polymer of Obuchi to have the melting point as measured via DSC taught by Murakami because it results in a film with an excellent balance between moldability and heat resistance (paragraph 0037).
Obuchi is silent as to the flexural or elongation performance of the block copolymer or the norbornene-based polymer; however, these polymers of Obuchi as modified according to Murakami are substantially similar to thermoplastic resins A and B recited in the instant claims and made using substantially similar processes.  Therefore, one of ordinary skill in the art would reasonably expect the polymers of Obuchi as modified according to Murakami to meet the claimed limitations.
Regarding claim 3, Obuchi and Murakami teach all the limitations of claim 1 as discussed above.
As discussed above, Obuchi teaches that the norbornene-based polymer contains dicyclopentadiene (paragraph 0104).
Regarding claim 4, Obuchi and Murakami teach all the limitations of claim 1 as discussed above.
As discussed above, Obuchi teaches that the first layer comprises a hydrogenated product of an aromatic vinyl compound-conjugated diene compound block copolymer (paragraph 0022).
Regarding claim 5, Obuchi and Murakami teach all the limitations of claim 1 as discussed above.
As discussed above, Obuchi also teaches that the block copolymer of the first layer has an alkoxysilyl group in the molecular structure (paragraph 0066) and that suitable alkoxysilyl compounds include vinyltrimethoxysilane (paragraph 0082).
Regarding claims 6 and 8, Obuchi and Murakami teach all the limitations of claim 1 as discussed above.
Obuchi teaches that the second layer has a thickness of 5 to 200 µm (paragraph 0121).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO 2016/152871 to Obuchi et al. cited in Information Disclosure Statement filed 22 February 2021 (herein Obuchi, U.S. Pre-grant Publication 2018/0065348 cited in Information Disclosure Statement filed 22 February 2021 is being used as an English equivalent) in view of WIPO Publication WO 2016/067893 to Murakami et al. cited in Information Disclosure Statement filed 22 February 2021 (herein Murakami, U.S. Pre-grant Publication 2017/0306113 cited in Information Disclosure Statement filed 22 February 2021 is being used as an English equivalent) as applied to claim 1 above and in further view of WIPO Publication WO 2016/147764 to Tsuburaya (herein Tsuburaya, U.S. Pre-grant Publication 2018/0043663 is being used as an English equivalent).
Regarding claim 7, Obuchi and Murakami teach all the limitations of claim 1 as discussed above.
Obuchi teaches that the optical film can include optional layers in addition to the first, second, and third layers (paragraph 0127).  Obuchi also teaches that the optical film can be used in a polarizer plate (paragraph 0153).
Obuchi is silent as to there being an electroconductive layer.
Tsuburaya teaches an optical layered body having a substrate including polymer having an amorphous alicyclic structure that can be included in a polarizer plate (abstract).  Tsuburaya teaches that the optical layered body can include an optional layer such as a conductive layer that can be a conductive polymer, a conductive paste, and metal oxide (paragraph 0179).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optional layer of Obuchi to be the conductive layer taught by Tsuburaya in order to provide electroconductivity (paragraph 0179).
Response to Amendment
In view of Applicant’s amendments filed 9 May 2022, previous rejections under 35 U.S.C. 102(a)(1) are hereby withdrawn.  New grounds of rejection are set forth above.
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783